                  Case 5:19-cv-00024-HE Document 33-9 Filed 08/29/19 Page 1 of 1
                                                     EXHIBIT 9
KateJnk

From:                             Emily Allan <eallan@oklawpartners.com>
Sent:                             Friday, August 23, 2019 4:31 PM
To:                               Jacqueline McCormick; Daniel Carsey
Cc:                               Terry Stokes; Tanya Moran; Kate Janke
Subject:                          [EXTERNAL]:Re: [EXTERNAL]:RE: USA Regrowth, et. al. v. Midas Investments, et. al.


Jacqueline:

We will produce the detailed account statements (withdraws, deposits, checks paid, summary, electronic withdraws,
fees, etc.) of each account.

My clients have access to 2016-2017 for 8510 and 2016-2018 for 8161. They have reached out to Chase to see if there
are any 2018 statements for 8510.

Emily Allan
Attorney


1503 E 19th St
Edmond, OK 73013
(405) 340-1900 – Phone
(405) 705-1126- Direct
(405) 340-1001 – Fax
eallan@oklawpartners.com


From: jmccormick@hallestill.com <jmccormick@hallestill.com>
Sent: Friday, August 23, 2019 1:23:51 PM
To: Emily Allan <eallan@oklawpartners.com>; dcarsey@HallEstill.com <dcarsey@HallEstill.com>
Cc: Terry Stokes <tstokes@oklawpartners.com>; Tanya Moran <tmoran@oklawpartners.com>; kjanke@HallEstill.com
<kjanke@HallEstill.com>
Subject: RE: [EXTERNAL]:RE: USA Regrowth, et. al. v. Midas Investments, et. al.

Emily-

I outlined in an email to you what I thought needed to be narrowed down in the Protective Order to fit the facts of this
case, but I have not had time to red line it.

For each account, can you let us know what type of documents and from what timeframes you all intend to produce
documents?

Thank you,




                                                            1
